EXAMINER'S COMMENT
Applicant’s amendments overcome the rejections made in the previous office action.  Accordingly, the Examiner is passing the instant application to issue.

Rejoinder of claims:
It is noted that previously withdrawn claims 10, 19 and 22 are being rejoined and allowed in accordance with MPEP 1302.04(h). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















May 13, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775